Citation Nr: 1743760	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-40 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for septal deviation with dry mouth and snoring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1967 to August 1971 and from December 1972 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2016, the Board remanded the issue for further development due to Veteran's assertion of a worsening condition.  The remand directives have been substantially complied with for the stated issues and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

The Veteran's septal deviation was manifested by, at most, 80 percent obstruction of the right nasal passage and, at most, 30 percent obstruction of the left nasal passage throughout the period under review.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for septal deviation are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.31, 4.97, Diagnostic Codes 6502, 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a September 2009 letter.  38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  In cases where the underlying claim has been substantiated, as was the claim for septal deviation in this case, no further notice is required with respect to the downstream element of an increased rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further notice is required.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

This claim was remanded in July 2016 to afford the Veteran a VA examination to address the severity of his septal deviation and issue a supplemental statement of the case (SSOC).  In September 2016, the Veteran was afforded a VA examination, addressing the July 2016 remand directives and a SSOC was issued in February 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Rating for Septal Deviation

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14  (2016).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's residuals of a deviated nasal septum has been rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502.  See 38 C.F.R. § 4.97; see also 38 C.F.R. § 4.31 (2016) (providing that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met).  Under DC 6502, a 10 percent rating is warranted for 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97 (2016).  The only rating available under this Diagnostic Code is 10 percent.  Id.  

In August 2009, the Veteran submitted a letter claiming he experiences difficulty breathing and removing mucus from his right nostril due to an increase in right nostril damage associated with residuals from service-connected basal cell carcinoma.  Further, the Veteran reported an increase in mouth breathing at night resulting in snoring and additional dry mouth. 

By way of history, the Board acknowledges that the Veteran underwent a VA examination in May 2003 to address service-connected xerostomia and loss of taste.  This examination indicated that the Veteran had parotid glands removed, one in 1975 and the other in 1979 for benign tumors.  Further, in 1989, the Veteran was diagnosed with non-Hodgkin's lymphoma of the base of tongue and underwent partial resection of the base of tongue and follow-up radiation therapy to the upper chest and neck in late 1989.  At the time of examination, the Veteran complained of loss of taste with very dry mouth, moderate difficulty swallowing, and moderate problems talking.  The examiner concluded that the "problems of loss of taste., dry mouth, difficulty swallowing, and difficulty talking are all very consistent with the combination of post-radiation changes and also from having had both parotid glands
removed in the past.  It would also seem apparent that the accessory salivary glands have been significantly affected by the radiation therapy done in 1990."

In October 2009, VA received private treatment records, including a September 2009 letter from the Veteran's treating provider indicating that the Veteran has complaints of narrow nasal airway on the right side and some dryness of mouth with tooth decay because of dryness since reconstructive surgery to the nose.  The doctor stated that the right nostril does collapse and is more narrow due to the reconstructive flap.  Further, the doctor stated that there is septum deviation to the right, "which probably has some degree of contribution to your poor nasal breathing on the right side."  The doctor opined that 75 percent of the Veteran's breathing problems were due to reconstructed flap area and 25 percent due to septum deviation.  The treating doctor also stated that "dry mouth is most likely a result of the radiation therapy and probably even your parotid gland removal.  Your dry mouth is possibly made worse by your lack of adequate nasal breathing."  

In February 2010, the Veteran submitted a notice of disagreement (NOD) asserting that the right nostril was at least 80 percent blocked and submitted a treating doctor letter dated February 2010 stating that the right nostril was 80 percent blocked.

On VA examination in August 2010, the examiner noted during his physical examination that the interior of the nose showed significant mucus production on the right side and appeared to be inflamed.  The examiner noted mild collapse of the right internal nasal valve and opined that the right nasal cavity was obstructed in the 60 to 70 percent range when considering both nasal valve collapse and inflammation.  Further, examiner noted mild nasal septal deviation to the right side.  The left side appeared to have minimal inflammation and swelling and no more than 10 to 20 percent nasal obstruction involving the left nasal cavity.  The examiner opined that chronic rhinitis appeared to dominate the disability picture.  Although the examiner did note dry mouth on examination, he opined that neither dry mouth nor snoring would seem to be related to current nasal issues and attributed reported nasal breathing difficulties to chronic rhinitis.

On VA examination in April 2011, the examiner noted that the Veteran "has the perception of almost complete nasal obstruction present involving the right nasal cavity."  The examination on this day indicated less nasal obstruction than during the August 2010 examination.  The examiner opined that there was an estimated 30 percent obstruction of the right nasal cavity and 0 percent obstruction in the left nasal cavity.  Further, the examiner noted that the Veteran has "very dry nasal mucosa and very dry oral and pharyngeal mucosa.  Perhaps this creates his perception of marked reduction in nasal airway."

In January 2012, the Veteran submitted a statement that his treating doctor has never diagnosed him with chronic rhinitis or allergies and that his right nostril remains 70 percent blocked due to scarring and tissue collapse.

An October 2014 VA examination for tooth loss also indicated that dry mouth and tooth decay were due to radiation and removal of parotid glands.

In September 2015, the Veteran's representative asserted that the Veteran's septal deviation had worsened.  Hence, the Board remanded the claim for the RO to obtain a new VA examination to determine severity of the septal deviation.  

On VA examination in September 2016, examiner noted that the Veteran has a deviated nasal septum to the right side with 60 percent nasal obstruction of the right nasal cavity and no more than 10 percent nasal obstruction of the left nasal cavity.  The examiner stated that the Veteran has reported a history of nasal trauma during combative training and that it is at least as likely as not that the deviation of the nasal septum is related to trauma likely incurred in service.  Further, the examiner opined that the Veteran "has a very dry mouth that is likely the result of a history of radiation treatment ...AND removal of both parotid glands on active duty."  The examiner concluded that dry mouth would less likely be related to the Veteran's deviated nasal septum.  The examiner also addressed the Veteran's history of snoring indicating that the etiology was uncertain but "less likely than not secondarily related to deviation of nasal septum as snoring primarily relates to dysfunction of the soft palate rather than the nasal airway."

The Board finds the VA examinations and private doctor opinions to be the most probative of record in determining the severity of the Veteran's septal deviation.   The examiners reviewed the entire claims file, examined the Veteran, made careful observations, and drew conclusions where appropriate with reasoned medical explanations of their conclusions and opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds that these examinations are adequate for adjudicating the severity of the Veteran's septal deviation.  Further, the Board has given great weight to the two treating provider opinions, which are consistent with the record and VA examination findings.

The Veteran has asserted that his septal deviation with dry mouth and mouth breathing resulted in tooth loss and eating difficulties.  Additionally, the Veteran's wife has submitted statements that the Veteran's septum deviation has caused increased snoring, mouth breathing, extreme dry mouth, and the loss of Veteran's natural teeth.  

The Board acknowledges that the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his symptoms and disabilities.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation. Therefore, the lay statements from the Veteran and Veteran's spouse are outweighed by the competent and probative medical opinions.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board finds that a compensable rating for septal deviation, including reported dry mouth and snoring, is not warranted pursuant to DC 6502.  Under DC 6502, a 10 percent rating is warranted for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6502 (2016).  The record indicates that, at most, the Veteran has 80 percent obstruction for the right nasal cavity and, at most, 30 percent obstruction for the left nasal cavity.  Thus, the Veteran's septal deviation does not meet the criteria, even when giving the Veteran the benefit of the doubt, because the Veteran's left nasal cavity has never been more than 30 percent obstructed and the right nasal cavity has never been 100 percent obstructed.      
The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.  Pursuant to DC 6522, a 10 percent disability rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passages on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6522 (2016).  The Veteran reported problems with mucus in right nostril in his August 2009 application.  Additionally, VA examiner diagnosed the Veteran with chronic rhinitis due to nasal inflammation, swelling, and mucus production in August 2010, and the examiner again discussed the August 2010 findings and association with high allergy season in the April 2011 report.  Even though the Veteran disagreed with the examiners diagnosis in his January 2012 statement, the Board has used this evidence to consider if DC 6522 could be applied.  The Board finds that it can, but that it does not result in a compensable rating either because the Veteran has not been shown to have 50-percent obstruction of both nasal passages or complete obstruction of one nasal passage.  

Extraschedular Consideration

The potential application of 38 C.F.R. § 3.321 (b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the symptomatology and impairment caused by the Veteran's service-connected disability are specifically contemplated by the rating criteria. Specifically, he has reported difficulty breathing, mouth breathing, snoring, and dry mouth.  However, the record shows that the Veteran's snoring is not caused by the Veteran's septal deviation as snoring involves the soft tissue palate and the septal deviation involves the nasal passages.  Further, VA and private medical providers have attributed the Veteran's dry mouth to other causes, such as his parotid gland removal and radiation treatment.  Moreover, the Veteran is already service-connected and rated for xerostomia.  Thus, there are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria, and no other signs of any functional impairment associated with the Veteran's septal deviation.  Therefore, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology for the disability to the rating schedule, the Board finds that the degree of disability throughout the rating periods under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate.  In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  As such, referral for consideration for extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
The preponderance of the evidence stands against a finding that a compensable evaluation is warranted.  As such, entitlement to an increased disability rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable disability rating for septal deviation with dry mouth and snoring is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


